Title: From James Madison to Edward Thornton, 21 October 1801
From: Madison, James
To: Thornton, Edward


Letter not found. 21 October 1801. Acknowledged in Thornton to JM, 30 Oct. 1801. Also mentioned in Thornton to Hawkesbury, 25 Nov. 1801 (PRO: Foreign Office, ser. 115, 9:149–50). Repeats the complaints of the American government on the continued detention at Quebec of Lewis Le Couteulx, demands his release, and expresses the expectation that he will receive indemnification for his losses and some compensation for his sufferings.
